



Genesis Energy
2018 Long-Term Incentive Plan
Long-Term Incentive Award Grant


GRANT made as of April 10, 2018 (the “Grant Date”) between Genesis Energy, LLC,
a Delaware limited liability company (the “Company”), and (“Participant”).


To carry out the purposes of the Genesis Energy 2018 Long-Term Incentive Plan
(the “2018 Plan”), by affording Participant the opportunity to receive cash
payments based on the performance of Genesis Energy, L.P. (the “Partnership”),
the Company grants you a Long-Term Incentive Award as follows:


1.
Grant of Cash Award.



(a)
General. The Company hereby grants to Participant a Cash Award in the amount of
$ pursuant to the 2018 Plan. This grant is subject to the terms and conditions
of the 2018 Plan, which is incorporated herein by reference as a part of this
Agreement. A copy of the 2018 Plan is attached hereto. In the event of any
conflict between the terms of this Agreement and the 2018 Plan, the 2018 Plan
shall control. Capitalized terms used in this Agreement but not defined herein
shall have the meanings ascribed to such terms in the 2018 Plan, unless the
context requires otherwise.



(b)
Vesting. Except as otherwise provided in Paragraph 2 hereof, the Cash Award
granted hereunder shall vest in accordance with Schedule A hereto.



2.
Events Occurring Prior to Vesting.



(a)
Death or Disability. If, prior to the Vesting Date, Participant ceases to be an
employee of the Company and its Affiliates or a member of the Company acting in
an employee role as a result of death or disability (within the Company’s policy
or determination thereof), the unvested Cash Award granted hereunder then held
by Participant will automatically become 100% vested upon such termination.



(b)
Other Termination. If Participant terminates from the Company and its Affiliates
or ceases to be a member acting in an employee role for any reason other than
death or disability as provided in (a) above, the unvested Cash Award granted
hereunder then held by Participant shall be automatically forfeited upon such
termination, unless the Committee, in its discretion, waives, in whole or in
part, such forfeiture.



(c)
Change in Control. Notwithstanding any other provision hereof, upon the
occurrence of a Change in Control, the unvested Service Tranche of the Cash
Award granted hereunder then held by Participant shall become fully vested and
the unvested Performance Tranche of the Cash Award granted hereunder then held
by Participant shall vest at 150% of the Performance Metric.



3.
Payment. As soon as administratively practicable and not later than 30 days
after the vesting of a Cash Award, Participant shall receive from the Company a
cash payment equal to the sum of (i) the amount of the Performance Tranche of
the Cash Award as determined based on the



1
 





--------------------------------------------------------------------------------




Performance Metric results and (ii) the amount of the Service Tranche of the
Cash Award granted to such Participant.


4.
Limitations Upon Transfer. All rights under this Grant shall belong to
Participant and may not be transferred, assigned, pledged, or hypothecated in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution or pursuant to a “qualified domestic relations
order” (as defined by the Internal Revenue Code of 1986, as amended), and shall
not be subject to execution, attachment, or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate, or otherwise dispose of such rights
contrary to the provision in this Grant, or the 2018 Plan, or upon the levy of
any attachment or similar process upon such rights, such rights shall
immediately become null and void.



5.
Withholding of Tax. To the extent that the grant, vesting or payment of a vested
Cash Award results in the receipt of compensation by Participant with respect to
which the Company or Affiliate has a withholding obligation, the Company or
Affiliate shall withhold such amount from any payment otherwise due under this
Grant.



6.
Binding Effect. This Grant shall be binding upon and inure to the benefit of any
successor or successors of the Company or upon any person lawfully claiming
under Participant.







GENESIS ENERGY, LLC    




























2
 





--------------------------------------------------------------------------------





Schedule A


  


The components outlined in the schedule below represent the total award.


The Service Tranche will vest and become payable on the Vesting Date. The
Service Tranche Payout Value at the Vesting Date will be equal to the Cash Award
of the Service Tranche.


The Performance Tranche will vest and become payable on the Vesting Date. The
Performance Tranche Payout Value on Vesting Date will be calculated according to
the following formula: Performance Tranche Payout Value = Performance Tranche x
Weighted Achievement x Unit Appreciation Multiplier (UAM).
alkalitable.jpg [alkalitable.jpg]
1 Weighted Achievement is the sum of the product of performance metric
achievement times weighting. Achievement is calculated based on 4th Quarter 2020
performance results. Achievements between 50% and 100% and between 100% and 200%
shall be linearly interpolated.
2 Available Cash per Unit shall be calculated on a fully diluted basis by
counting all outstanding convertible preferred units as if converted.
3 Leverage shall be calculated as presented in the partnerships quarterly
earnings release.
4 Safety is Total Recordable Incident Rate (TRIR).
5 AGR equals the percentage determined by dividing (i) the difference between
the Fair Market Value on Vesting Date and the Fair Market Value on Grant Date by
(ii) the Fair Market Value on Grant Date. Fair Market Value on Grant Date is
$19.8515.
6 The UAM shall be linearly interpolated for AGR percentages between those shown
above.





3
 



